Name: 2008/32/EC: Council Decision of 6 December 2007 appointing a Belgian member and a Belgian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2008-01-11

 11.1.2008 EN Official Journal of the European Union L 8/10 COUNCIL DECISION of 6 December 2007 appointing a Belgian member and a Belgian alternate member of the Committee of the Regions (2008/32/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Belgian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as a member of the Committee of the Regions has fallen vacant following the end of the mandate of Mr LETERME. A seat as an alternate member has fallen vacant, following the appointment of Mr SAUWENS as a member, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which ends on 25 January 2010: (a) as a member: Mr Johan SAUWENS, Member of the Flemish Parliament, and (b) as an alternate member: Mr Ludwig CALUWE, Member of the Flemish Parliament. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 6 December 2007. For the Council The President A. COSTA (1) OJ L 56, 25.2.2006, p. 75.